Name: Commission Regulation (EEC) No 1834/92 of 3 July 1992 concerning applications for STM licences for cereals submitted on 1 and 2 July 1992 for imports of common wheat and barley into Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 185/30 Official Journal of the European Communities 4. 7. 92 COMMISSION REGULATION (EEC) No 1834/92 of 3 July 1992 concerning applications for STM licences for cereals submitted on 1 and 2 July 1992 for imports of common wheat and barley into Portugal HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for STM licences which were submitted on 1 and 2 July 1992 and notified to the Commission shall be accepted for the tonnages applied for, adjusted by a coefficient of :  0,033 for common wheat falling within CN code 1001 90 99,  0,026 for barley falling within CN code 1003 00 90. 2. The issue of STM licences concerning imports of common wheat and barley into Portugal August applica ­ tions received from 3 to 31 July 1992 is hereby suspended. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1351 /92 of 26 May 1992 laying down detailed rules for applying the supplementary trade mechanism applicable to imports of cereals into Portugal during the 1992/93 campaign (') sets a target ceiling of 253 000 tonnes for common wheat and 46 000 tonnes for barley to be broken down into equal monthly quantities over the period 1 June to 30 November 1992 ; Whereas, pursuant to Article 6 (2) of Commission Regula ­ tion (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (2), as last amended by Regulation (EEC) No 3296/88 (3), the Commission has been notified of applications received on 1 July 1992 for STM licences for imports of common wheat and barley into Portugal which are well in excess of the ceiling set ; whereas measures should be taken to deal with this situation, Article 2 This Regulation shall enter into force on 4 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 145, 27. 5. 1992, p. 47. 0 OJ No L 57, 1 . 3 . 1986, p. 1 . (3) OJ No L 293, 27. 10. 1988, p. 7 .